Citation Nr: 1029356	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  07-34 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a liver disability 
other than hepatitis C, secondary to hepatitis C. 

3.  Entitlement to service connection for a kidney disability, 
secondary to hepatitis C.

4.  Entitlement to service connection for a bilateral knee 
disability, to include arthritis.  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to September 
1983.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from May and August 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota, which denied the benefits sought on appeal.

The Veteran testified before the undersigned Veterans Law Judge 
during an April 2010 hearing.  A transcript of that hearing is in 
the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Statutes and regulations require that VA assist a claimant in 
obtaining evidence. Such assistance includes obtaining medical 
records that are necessary to make a decision on a claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(c)(1) 
(2009).

During the April 2010 hearing, the Veteran stated that he had 
received treatment, including blood work, at Hennepin County 
Medical Center.  He said some of the treatment had been many 
years earlier, and some had been as recent as in approximately 
2007.  Other than the blood work, he did not specify the type of 
treatment he received there.  The claims file does not contain 
any medical records from this source.  

The Veteran also stated that the Minnesota Department of 
Corrections had medical records for him that would show knee 
complaints.  He stated that the first time he had been 
incarcerated was in late 1983 or early 1984.  He did not identify 
the date of the later incarcerations.  The claims file does not 
contain any medical records from this source.

The Veteran also testified that he currently received VA 
treatment at the Minneapolis VA Medical Center (VAMC).  The 
claims file has no records from this source dated after May 20, 
2009.  In this regard, VA is subject to heightened obligations to 
ensure that the record is complete with respect to Federal 
Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
VA treatment records are deemed to be constructively of record in 
proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization, obtain from Hennepin County 
Medical Center all treatment records 
pertaining to the Veteran, including those 
dated in approximately 2007 as well as any 
earlier records.  

If it becomes reasonably certain that such 
records do not exist or that further 
efforts to obtain them would be futile, it 
should so be noted in the claims file.

2.  After obtaining any necessary 
authorization, obtain from the Minnesota 
Department of Corrections all treatment 
records pertaining to the Veteran, 
including those dated in late 1983 or 
early 1984, as well as any subsequent 
records.  

If it becomes reasonably certain that such 
records do not exist or that further 
efforts to obtain them would be futile, it 
should so be noted in the claims file.

3.  Obtain and associate with the claims 
file the Veteran's treatment records from 
the Minneapolis VAMC dated since May 20, 
2009.

If it becomes reasonably certain that such 
records do not exist or that further 
efforts to obtain them would be futile, it 
should so be noted in the claims file.  

4.  Then, readjudicate the appellant's 
claim.  If any benefit(s) sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


